Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-15-00028-CV

                           Abelardo ZAMORA and Janet Zamora,
           Individually and as Next Friends of Abelardo Zamora Jr., a Minor Child,
                                         Appellants

                                              v.

                                    Jacob James DAVILA,
                                           Appellee

                  From the County Court at Law No. 2, Bexar County, Texas
                                  Trial Court No. 387082
                           Honorable Tina Torres, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellee, Jacob James Davila, recover his costs of this appeal
from appellants, Abelardo Zamora and Janet Zamora.

       SIGNED December 9, 2015.


                                               _____________________________
                                               Rebeca C. Martinez, Justice